, Llamado este caso para vista compareció tan sólo el fiscal auxi-liar Luis Janer quien admitió que la denuncia es fatalmente defec-tuosa por no alegarse en ella que el acusado reside en el distrito policíaco en donde se alega que omitió registrar el arma ocupádale. El tribunal, por la autoridad del caso de El Pueblo v. Díaz Ocasio, 55 D.P.R. 629 y otros revoca !a sentencia apelada que dictó la Corte/ de Distrito de Bayamón en octubre 10, 1939, y absuelve al acusado.
El Juez Asociado Sr. Travieso no intervino.